Citation Nr: 0507595	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected venereal and rectal warts.  

3.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2004).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The claims were most recently denied by the RO in 
October 2004.  The appeal continues.  


FINDINGS OF FACT

1.  In November 1988, the RO denied the claim of entitlement 
to service connection for residuals of a head injury.  The 
veteran was notified of his procedural appellate rights by a 
letter that same month; however, he did not appeal the 
decision.  

2.  Evidence submitted since the November 1988 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's venereal and rectal warts are manifested by 
no more than slight, if any, exfoliation and exudation and 
recurrent itching on a non-exposed surface or small area.  

4.  The veteran's venereal and rectal warts (described as 
"tiny" two and three millimeter areas) are not disfiguring 
and extend over an area that is less than five percent of his 
entire body and there are no exposed areas involved.  There 
are no scars or areas of disfigurement, and there is no 
limitation of function.  

5.  The veteran's service-connected disabilities are 
dermatitis of the legs and venereal and rectal warts, each of 
which is rated as noncompensably disabling.  

6.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a head 
injury has not been received.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), (2004).  

2.  The criteria for a compensable disability rating for 
venereal and rectal warts have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
(DCs) 7801-06, 7819, 7820 (2001, 2004).  

3.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of the case 
(SOC) in March 2002, as well as by a VCAA letters in March 
2003, December 2003, and May 2004, and the discussions in the 
April 2003 and October 2004 supplemental statements of the 
case (SSOCs).  By means of these documents, the veteran was 
told of the requirements to establish each of the issues on 
appeal and of the reasons for the denial of his claims.  The 
SOC, SSOCs and the VCAA letters as listed above advised him 
as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In December 2001, this appeal ensued.  This was 
after the enactment of the VCAA in November 2000.  The 
veteran, however, was not provided VCAA notice until the 
March 2003 SOC.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The March 2003 SOC and the VCAA letters clearly reflect that 
his claims were readjudicated based upon all the evidence of 
record with consideration of VCAA.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b); also see 
Quartuccio v. Principi, 16 Vet. App. 182 (2002).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and post service VA treatment records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in 1988, 2000, 2002, and 
September 2004.  Reports of each these examinations are in 
the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

New and Material

The RO initially denied service connection for residuals of a 
head injury in November 1988 and the veteran did not file a 
notice of disagreement.  At that time, review of the service 
medical records was negative for report of, or treatment for, 
residuals of a head injury.  At a post service VA examination 
in October 1988, the veteran gave a history that included the 
inservice inhalation of paint fumes which resulted in an 
unconscious state for approximately 20 to 30 minutes.  There 
was no head trauma involved.  Neurological examination was 
normal.  The veteran's tension headaches were "possibly 
related to depression."  No head injury residuals were seen 
and as reported above, the RO denied service connection for 
such in November 1988.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2000 the veteran attempted to reopen his claim for 
service connection for residuals of a head injury.  The 
matter under consideration in this case is whether 
such residuals were incurred, or aggravated during the 
veteran's active military service.  In order for the claim to 
be reopened, evidence must be presented, or secured, since 
the 1988 determination which is relevant to, and probative 
of, the matter under consideration.  

The evidence associated with the claims file subsequent to 
the RO's November 1988 decision includes statements by the 
veteran and additional postservice private treatment records 
dated from 2000 through 2004.  This evidence includes VA exam 
reports dated in September 2000, May 2002, and September 2004 
which essentially pertain to the veteran's service-connected 
warts.  The outpatient treatment records show treatment for 
conditions to include headaches, control of high blood 
pressure, and warts.  Residuals of the alleged inservice head 
injury are not included in the post service treatment records 
at any time.  The Board also notes that service connection 
for headaches has been separately denied by the RO as not 
service-connected.  

While the veteran's assertions are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case as to inservice head injury are 
repetitive of previous statements made which were previously 
considered by the RO in 1988, and are therefore not new.  
Essentially, it is claimed that incurred head trauma during 
service.  This was the veteran's contention at the time the 
RO previously denied the claim.  Moreover, the veteran, as a 
lay person without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, his or her opinions cannot 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Accordingly, in addition to not being 
new, the veteran's statements and annotations are not 
material to the issue.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Post service records added to the claims file subsequent to 
the most recent denial in 1988 include treatment records as 
summarized above.  However, the treatment records do not 
represent competent evidence that the veteran incurred 
residuals of an alleged head injury during service.  They 
essentially show treatment for other conditions.  This 
evidence is not new and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for residuals of 
head injury since the 1988 RO decision is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the November 1988 denial of service connection for 
residuals of a head injury is not new and material, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  

Entitlement to an Increased (Compensable) Rating for Venereal 
and Rectal Warts

The service medical records show that the veteran was treated 
for tinea cruris in the groin area and upper legs.  He was 
also seen for venereal warts on the scrotum and rectal warts.  
Post service VA treatment records dated in 1988 reflect long-
standing groin rash and warts.  Upon post service VA 
examination in October 1988, this history was noted.  Exam 
showed evidence of small rectal warts, mostly nonresponsive 
to treatment.  Also seen was evidence of dermatitis in the 
left upper thigh which evidenced marked lichenification.  
Based on these findings, service connection for dermatitis of 
the legs and venereal and rectal warts was established in a 
November 1988 rating decision and rated as noncompensable.  

In a February 1990 Board decision, the noncompensable rating 
in effect for the veteran's dermatitis was confirmed.    

In July 2000, the veteran filed a claim for a compensable 
evaluation for venereal and rectal warts on the basis that 
they were recurrent.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's venereal and rectal warts are currently rated 
(and have been since service connection was initially 
established) as noncompensable under DC 7819 regarding benign 
skin growths (2002) or benign skin neoplasms (2004).  A note 
in the Rating Schedule under the former criteria provided 
that disabilities evaluated under codes 7807 through 7819 
were to be rated by analogy to scars, disfigurement, etc., or 
eczema under DC 7806.  38 C.F.R. § 4.118.  As scars and 
disfigurement were not applicable in the veteran's case, his 
skin condition was rated pursuant to DC 7806.  Under that DC, 
a noncompensable rating was warranted where the skin 
disability was productive of slight, if any, exfoliation, 
exudation or itching, or on a nonexposed surface or small 
area.  A 10 percent evaluation was warranted where the skin 
disability was productive of exfoliation exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities. See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Pursuant to 
the revised criteria, a note states that benign skin 
neoplasms of infections of the skin not listed elsewhere (DC 
7820) should be rated depending upon the predominant 
disability (disfigurement of head, face, or neck, scars, or 
impairment of function, or dermatitis), under the appropriate 
DCs.  In this case, the RO has rated the veteran pursuant to 
DC regarding eczema.  The revised criteria provide that if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

In VAOPGCPREC 3-2000, the VA General Counsel held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C.A. § 5110(g) which provides that VA may, if warranted 
by the facts of the claim, award an increased evaluation 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  It was further held that 
pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre- dates or post-
dates a pertinent change to VA's rating schedule.

In VAOPGCPREC 7-2003, VA's General Counsel held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  The 
Court of Appeals for Veterans Claims has stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

When examined by VA in September 2000, the veteran reported 
persistent polypoid masses with itching and burning.  Exam 
showed found polypoid lesions on the upper thighs medially 
and perianally.  The diagnosis was pedunculated polyps, skin, 
secondary to venereal warts.  Color photographs reflecting 
these findings are of record.    

VA treatment records dated from April 2002 to May 2002 
revealed that the veteran had 3 pediculated warty lesions 
excised and electrocoagulated.  Subsequently, the veteran 
reported itching in the upper legs and groin areas.  There 
was evidence of dermatitis in the left upper thigh with 
marked lichenification.  Examination showed that there was a 
single lesion on the left thigh which was healing well.  
There was no exfoliation, no systemic or nervous 
manifestations, no exudation, and no complaints of itching or 
pruritis.  The examiner commented that there was no disabling 
condition found.  

The veteran submitted statement into the record reporting 
increased severity associated with his warts.  He said that 
they were in his rectum and "hurting real bad" when he used 
the bathroom.  

At a September 2004 VA examination, the examiner noted that 
the veteran complained of trouble sitting due to pain.  The 
examiner noted that the veteran's venereal and rectal warts 
were recurrent.  Treatment had consisted of an over-the-
counter gel and recent excision and fulguration of lesions.  
The percentage of exposed skin involved was reported as none.  
The percentage of total skin involved was less than two 
percent.  The examiner also found no scars and no areas of 
disfigurement.  Examination of the anal area revealed a soft, 
pedunculated mass with no inflammation.  The examiner opined 
that the veteran trouble sitting was related to a motor 
vehicle accident with associated back injury and not as a 
result of his venereal or rectal warts.  He commented that 
there was some "very tiny, two and three millimeter areas."  
These were described in the final diagnoses as recurrences in 
each groin that were hardly visible and could barely be 
palpated.  Color photographs demonstrating the above findings 
were again added to the record.  

Upon review, the Board notes that the veteran consistently 
reported that his venereal and rectal warts are productive of 
recurrent itching.  The objective medical evidence confirms 
the chronic and recurrent nature of the veteran's warts 
confined to a small area of his groin and anus, a non-exposed 
area.  The objective medical evidence does not show that the 
condition is productive of any exfoliation or exudation.  As 
such, the Board finds that under the criteria contained in 
former DC 7806, the preponderance of the evidence does not 
support a compensable rating.

The VA skin examination report of 2004 reflects that there 
was no exposed area involved, and that the total skin 
involvement was less than two percent with no areas of 
disfigurement.  In addition, the examiner commented that the 
warts seen on 
exam were "tiny" and not disfiguring.  Applying these 
findings to the revised criteria, the Board finds that the 
veteran's skin condition extends over an area that is less 
than five percent of his entire body, is in a non-exposed 
areas, and the condition requires no more than topical 
therapy.  Accordingly, the preponderance of the evidence is 
against a finding that the condition warrants a compensable 
evaluation under the revised criteria.

Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

To the extent that the veteran contends that his service-
connected venereal and rectal warts warrant referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that there is 
no evidence that this condition imposes such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Entitlement to a Compensable Evaluation for Multiple 
Noncompensable Service-connected Disabilities Pursuant to 
38 C.F.R. § 3.324.  

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2004).  

As indicated earlier, the veteran is currently service-
connected for dermatitis of the legs and venereal and rectal 
warts, both of which are assigned noncompensable evaluations.  
Clearly, the veteran's warts are recurrent in nature, but as 
reflected in the above summarized records, resulting 
residuals are slight.  Similarly, the residuals of the 
veteran's dermatitis of the legs are slight.  While there was 
some evidence of lichenification on the legs and the veteran 
complained of itching in 2002, significant residuals were not 
recorded.  Moreover, exam in 2004 did not report any 
significant clinical findings regarding leg dermatitis.  

There is no question that the veteran's skin conditions may 
be an irritant at times.  However, no actual limitation of 
function is indicated at any time on the clinical records, 
and there is no actual evidence that the slight residuals 
indicated would interfere with normal employability.  Thus, a 
compensable evaluation is not warranted under the provisions 
of 38 C.F.R. § 3.324.  




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.  The appeal is denied.  

Entitlement to a compensable evaluation for service-connected 
venereal and rectal warts is denied.  

Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


